DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring and evaluating measurement validity of a beam current, and building a model representing a correlation of measurement values of a beam current, does not reasonably provide enablement for measuring and evaluating measurement validity, or building a model representing a correlation of measurement values, of any possible physical quantity of an ion beam.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.   

Claims 2-10 depend on claim 1 and do not make the “measured physical quantity” more specific and so are rejected on the same basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson (US 20210175048 A1).
	Regarding claim 1, Wilson teaches an ion implanter (fig. 6) comprising:

	A plurality of measurement devices (first and second devices, [0039]) that measure at least one quantity of the ion beam (beam current [0039]); and
	A control device (controller [0010]) that acquires a data set including plurality of measurement values (current ratios) measured by the plurality of measurement devices (during a gas ramp calibration, [0039], block 570 in fig. 5), and evaluates measurement validity of the at least one physical quantity of the ion beam by using a model representing a correlation between the plurality of measurement values (correcting a current measurement based on the calibration ratio, [0048], block 580 in fig. 5; includes determining a difference ratio which corresponds to the validity of the current measurement).
	Regarding claim 4, Wilson teaches that the control device adjusts an operation parameter of the beam generation device based on an evaluation result of the measurement validity of the at least one physical quantity of the ion beam (adjusting scanning of ion beam based on corrected current, [0048]).
	Regarding claim 5, Wilson teaches that the control device corrects a value of the at least one physical quantity of the ion beam (correcting the current and ion dose, [0048]) by using the model.
	Regarding claim 6, Wilson teaches that the plurality of measurement devices includes a first measurement device that measures the ion beam at an implantation position where the ion beam is incident into a wafer, and a second measurement device 
	The control device corrects a measurement value of the first measurement device by using the model (correcting current, [0048]).
	Regarding claim 7, Wilson teaches that the control device controls a dose in an implantation process in which a wafer is irradiated with the ion beam, based on a correction value of the at least one physical quantity of the ion beam (controlling dose which is based on current, [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Erokhin (US 20090084757 A1).
Regarding claims 2 and 3, Wilson teaches all the limitations of claim 1 as described above.  Wilson teaches that the control device acquires at least one implantation parameter/operation parameter of the beam generation device for generating the ion beam (the gas pressure) as a parameter included in the data set, and the model represents a correlation between the plurality of measurement values and the at least one operation parameter (expressing variation of current with pressure, [0041]).

Erokhin teaches an ion implantation system which sets an end station pressure as part of an implantation recipe ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to set a desired end station pressure as part of the implantation recipe of Wilson, based on the teaching of Erokhin that this is one of the process parameters commonly specified in an ion implantation recipe in order to achieve a desired result.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20200251360 A1) in view of Erokhin.
Regarding claim 11, Liao teaches a model generation method comprising:
Acquriing a data set (historical sensor data, [0005]) including a plurality of measurement values indicating at least one physical quantity of an ion beam from a plurality of measurement devices (plurality of sensors associated with ion implant tool, [0005]) that measure the ion beam; and
Building a model representing a correlation between the plurality of measurement values from a plurality of the data sets acquired during a plurality of implantation processes (generating trained machine learning model, [0005]; model represents correlation between some of the data, e.g. a ratio, [0016], [0028]).
Liao does not state that the ion beam generation for the implantation is based on a recipe.  
Erokhin teaches the use of a recipe for ion implantation ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the ion implanter of Liao using some recipe when collecting the .
Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious an ion implantation system which evaluates measurement validity of a physical quantity of an ion beam by using a model representing a correlation between a plurality of measurement values from a plurality of devices, wherein the model is built from a plurality of data sets accumulated during a plurality of implantation processes different from each other.  (The data used to generate the model of Wilson is not acquired during an implantation process with different recipes but during a calibration process that requires the implantation substrate to be absent, and the model of Liao is not used to determine a measurement validity of sensor data).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881